IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE
                                                              FILED
                                                               March 12, 1999

                                                             Cecil Crowson, Jr.
SCOTT BALDWIN, J. L. SMITH, and          )                  Appellate Court Clerk
KEVIN T. BROWN, individually and         )
on behalf of a class of individuals      )
similarly situated,                      )
                                         )
      Plaintiffs/Appellants,             )      Appeal No.
                                         )      01-A-01-9804-CV-00195
VS.                                      )
                                         )      Davidson Circuit
PIRELLI ARMSTRONG TIRE                   )      No. 95C-3232
CORPORATION, UNITED RUBBER,              )
CORK, LINOLEUM AND PLASTIC               )
WORKERS OF AMERICA, AND                  )
URW LOCAL UNION 670,                     )
                                         )
      Defendants/Appellees.              )


                   ORDER ON PETITIONS TO REHEAR


             Pirelli and the Union defendants have filed petitions to rehear. We have

decided that the petitions are without merit and should be denied.

             It is, therefore, ordered that both petitions to rehear be denied.




                                  ______________________________________
                                  BEN H. CANTRELL, PRESIDING JUDGE, M.S.


                                  ______________________________________
                                  WILLIAM C. KOCH, JR., JUDGE


                                  ______________________________________
                                  WILLIAM B. CAIN, JUDGE